DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner contact the Applicant Representative Joseph Gushue on 01/13/2022 at (215) 568-6400 regarding the suggestion of amendment claims 1, 10 and 19 in order to advance the Application for condition of allowance, but does not reach the agreement with the Applicant Representative. Therefore, the Office withdrawn the suggestion and a new and an update Office Action is issued.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170070745 A1) in view of Trudeau et al. (US 2016/0227218 A1).
As per claims 1, 10 and 19, Lee discloses a method for obtaining a perceptual importance map for an image (Par. 27: The importance maps may be computationally configured using temporal information and spatial information), the method comprising: 
determining cost metrics for a set of candidate motion vectors for a block of pixels of the image (Pars. 33, 63: In rate-distortion analysis, the best motion vector candidate (prediction) is chosen as the one that minimizes the rate-distortion metric D+.lamda.R, where the distortion D measures the error between the input block and its matching region, while the rate R (i.e. cost) quantifies the cost (in bits) to encode the prediction and .lamda. is a scalar weighting factor. The actual rate cost contains two components: texture bits, the number of bits needed to encode the quantized transform coefficients of the residual signal (the input block minus the prediction), and motion vector bits, the number of bits needed to encode the motion vector); 
determining a confidence value for the block based on the cost metrics for the candidate motion vectors (Pars. 33, 63: In rate-distortion analysis, the best motion vector candidate (prediction) is chosen as the one that minimizes the rate-distortion metric (i.e. unlikeliness or negative-confidence value) D+.lamda.R, where the distortion D measures the error between the input block and its matching region, while the rate R quantifies the cost (in bits) to encode the prediction and .lamda. is a scalar weighting factor. The actual rate cost contains two components: texture bits, the number of bits 
obtaining a perceptual importance metric for the block by modifying the confidence value based on perceptual importance of visual contents of the block (Pars. 15, 27, 34, 63, 89, 95, 115, 70: Perceptual statistics may be used to compute importance maps that indicate which regions of a video frame are important to the human visual system (HVS).).
Lee is silent on 
performing motion prediction for the block based on one candidate motion vector of the set of candidate motion vectors, wherein the one candidate motion vector is selected based on the cost metrics.
In an analogous art, Trudeau teaches
performing motion prediction for the block based on one candidate motion vector of the set of candidate motion vectors (Pares 26, 97-100 teach predicted motion vector), wherein the one candidate motion vector is selected based on the cost metrics (Pars. 18, 71 teach select motion vector from sorted candidate motion vector having metric value)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lee with Trudeau’s such that performing motion prediction for the block based on one candidate motion vector of the set of candidate motion vectors, wherein the one candidate motion vector 
As per claims 2 and 11, Lee and Trudeau discloses the method of claim 1, Lee teaches wherein the modifying includes: restricting the cost metrics used for determining the confidence value to an area of the image that is smaller than an area from which cost metrics are used for determining a motion vector for the block of pixels (Par. 18: Another type of importance map is based on spatial contrast sensitivity and measures the HVS response to spatial characteristics such as brightness, edges, spatial frequencies, and color…. Objects and features are also typically detected with the aid of spatial contrast measures (e.g., the presence of edges as indicated by spatial frequency gradients); Par. 19: Temporal frequency then serves as an input to the temporal contrast sensitivity function (TCSF), which can be computed for every data block to generate a temporal importance map that indicates which regions of the video frame are most noticeable to human observers).
As per claims 3 and 12, Lee and Trudeau discloses the method of claim 1, Lee teaches wherein the modifying includes: modifying the confidence value based on a magnitude of a motion vector determined for the block of pixels of the image (Par. 41: the temporal frequency of the TCSF is computed by using SSIM in the colorspace domain between the target block and its reference block to approximate wavelength and by using motion vector magnitudes and the framerate to approximate velocity).


As per claims 5 and 14, Lee and Trudeau discloses the method of claim 1, Lee teaches wherein the modifying includes: applying one or more of linear or non-linear transformations to the confidence value (Par. 28: The temporal information for the importance maps may be provided by a computational transformation process (e.g. an algorithm) that determines the encoding importance of each block for inter-prediction in future frames).
As per claims 6 and 15, Lee and Trudeau discloses the method of claim 1, Lee teaches wherein determining the cost metrics comprises: for each of the candidate motion vectors, determining a cost metric based on similarity between the block of pixels of the image and a block of pixels pointed to by a candidate motion vector of the candidate motion vectors (Par. 73: Computation of SSIM (Structural Similarity) in the Lab colorspace is described in FIG. 6. SSIM is computed between a target block 300 (the current data block to be encoded) and the reference block 310 to which its motion 
As per claims 7 and 16, Lee and Trudeau discloses the method of claim 1, Lee teaches wherein determining the confidence value comprises: determining the confidence value based on a comparison between at least two cost metrics for the set of candidate motion vectors (Par. 92: The candidate with the lowest score for the rate-distortion metric D+.lamda.R becomes the final prediction 160 for the given input block 10).
As per claims 8 and 17, Lee and Trudeau discloses the method of claim 1, Lee teaches further comprising: modifying a number of bits to use for compressing the block based on the perceptual importance metric (Par. 23: In target blocks where the importance maps take on low values, the quantization parameter is increased relative to the frame quantization parameter, resulting in lower quality for those blocks; Par. 63: the best motion vector candidate (prediction) is chosen as the one that minimizes the rate-distortion metric D+.lamda.R, where the distortion D measures the error between the input block and its matching region, while the rate R quantifies the cost (in bits) to encode the prediction and .lamda. is a scalar weighting factor. The actual rate cost contains two components: texture bits, the number of bits needed to encode the quantized transform coefficients of the residual signal (the input block minus the 
As per claims 9 and 18, Lee and Trudeau discloses the method of claim 1, Lee teaches further comprising: performing one of determining an area of interest of the image or adjusting an aspect of three-dimensional rendering of a subsequent frame based on the perceptual importance metric (Par. 28: The temporal information for the importance maps may be provided by a computational transformation process (e.g. an algorithm) that determines the encoding importance of each block for inter-prediction in future frames).
As per claim 20, Lee and Trudeau discloses the non-transitory computer-readable medium of claim 19, Lee teaches wherein the instructions further cause the processor to: modify a number of bits to use for compressing the block based on the perceptual importance metric (Par. 23: In target blocks where the importance maps take on low values, the quantization parameter is increased relative to the frame quantization parameter, resulting in lower quality for those blocks; Par. 63: the best motion vector candidate (prediction) is chosen as the one that minimizes the rate-distortion metric D+.lamda.R, where the distortion D measures the error between the input block and its matching region, while the rate R quantifies the cost (in bits) to encode the prediction and .lamda. is a scalar weighting factor. The actual rate cost contains two components: texture bits, the number of bits needed to encode the quantized transform coefficients of the residual signal (the input block minus the prediction), and motion vector bits, the number of bits needed to encode the motion vector).

s 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170070745 A1) in view of Trudeau et al. (US 2016/0227218 A1) and further view of Bivolarsky et al. (US 2012/0044990 A1).
 	Regarding claims 21-23. (New) Lee and Trudeau discloses the method of claim 1, but is silent on wherein the determining of the confidence value is based on a distribution of the determined cost metrics.
	In an analogous art, Bivolarsky teaches 
	wherein the determining of the confidence value is based on a distribution of the determined cost metrics (Paragraphs [0026-0028], [0287] teach distribution variable in dependence on a parameter and structural metric).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lee and Trudeau with Bivolarsky’s system such that determining of the confidence value is based on a distribution of the determined cost metrics in order to a high quality images portions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641